t c summary opinion united_states tax_court evgeny kiselev petitioner v commissioner of internal revenue respondent docket no 30054-14s filed date evgeny kiselev pro_se rachel l rollins for respondent summary opinion colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1section references are to the internal_revenue_code as amended and in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent has since conceded that petitioner is not liable for the penalty after concessions the issue for decision is whether and if so to what extent payments in from purdue university to petitioner to fund his work on his scientific research proposals are exempt from federal_income_tax under article of the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital russia-u s date as amended by the protocol signed on date tax_treaties cch para treaty we hold that the payments are exempt from federal_income_tax to the extent discussed below 2on date the court filed its opinion in dovzhenok v commissioner t c summary opinion which as noted therein may not be treated as precedent that case also involves application of the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital russia-u s date as amended by the protocol signed on date tax_treaties cch para however in dovzhenok we reached a different result on facts than are different from those in this case background some of the facts have been stipulated and are so found petitioner resided in maryland when he filed the petition a petitioner’s presence in the united_states and immigration status petitioner is a citizen of the russian federation he arrived in the united_states from the russian federation in date on a j-2 visa as the dependent spouse of his wife who received a j-1 visa sponsored by purdue university under the terms of his j-2 visa petitioner’s ability to enroll in an education program was subject_to further approval and was not assured when he entered the united_states petitioner applied for and was granted an employment authorization card which was valid from date through date on date petitioner’s visa was changed from a j-2 visa to an f-1 visa for students petitioner was present in the united_states for substantially_all of and he and his wife filed applications to become resident aliens during that year petitioner remained in f-1 status for more than three years until date when he and his wife became permanent residents of the united_states b petitioner’s employment and enrollment in a ph d program petitioner worked as a laboratory technician at purdue beginning in fall and continuing through fall petitioner was admitted to a ph d program at purdue on date petitioner was a full-time graduate student at purdue from fall through date as required by his ph d program during petitioner was employed by the university as a graduate research assistant and conducted supervised research which culminated in the preparation and defense of a ph d thesis petitioner conducted research and pursued his degree under the supervision of professor mark cushman graduate students who perform supervised research for the university receive financial remuneration including tuition remission a stipend and subsidized health insurance the university considers these individuals university employees c the grant programs during petitioner’s stipend included inter alia a purdue research foundation research prfr grant and a special incentive research sir grant those grants were made to fund specific research proposals prepared by petitioner purdue research foundation research grant prfr grants are nominally awarded to university faculty but are paid solely to fund a research proposal developed by a research assistant who assists the faculty_member research assistants receive the grants in the form of a salary and fringe_benefits a faculty_member who applies for a prfr grant must provide the name of a qualified student and a proposal containing a statement of the problem to be researched the significance of the problem and the plan of research professor cushman submitted an application_for a prfr grant for which identified petitioner as the student to be supported by the grant petitioner prepared the scientific proposal for the prfr grant application which reflected his own scientific vision in date professor cushman received a letter which stated that the grant had been awarded to him prfr grants equal one-half of the minimum annual salary paid to a qualified graduate research assistant the prfr grant totaled dollar_figure dollar_figure in salary and dollar_figure in fringe_benefits to be paid to petitioner from date through date special incentive research grant special incentive research grants sir grants benefit faculty members by supporting outstanding graduate students whom they supervise and who are undertaking cancer-related research in a call for proposals for sir grants for the purdue university center for cancer research solicited nominations for outstanding ph d degree candidates undertaking cancer-related research the call for proposals referred to the graduate student who applied for the grant as the awardee of the grant either the student a faculty_member or both may apply for an sir grant professor cushman submitted an application_for an sir grant petitioner prepared the scientific proposal in the application the application stated that professor cushman would be the recipient but the grant was paid to petitioner as salary in date petitioner received a letter stating that the sir grant application had been approved during petitioner conducted the research described in the prfr and sir grant applications and presented the results in the publicly available peer-reviewed scientific journal summary during petitioner received a stipend of approximately dollar_figure from the university approximately of petitioner’s stipend during was funded by the prfr and sir grants petitioner’s stipend for was in the same amount as it would have been without the grants d petitioner’ sec_2011 tax_return for purdue university withheld federal_income_tax of dollar_figure from petitioner’s stipend which was reported on form_w-2 wage and tax statement on a form 1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents for petitioner reported that his stipend is exempt from u s federal_income_tax under article of the treaty petitioner requested a refund of the federal_income_tax withheld and respondent issued petitioner a refund on date in a notice_of_deficiency respondent determined that petitioner’s stipend for is taxable discussion a burden_of_proof the taxpayer generally bears the burden of proving that the commissioner’s deficiency determination is in error rule a the burden of proving a factual issue relating to tax_liability shifts to the commissioner under certain circumstances sec_7491 because we decide this case on a preponderance_of_the_evidence the burden_of_proof does not affect the result and we need not further consider it see sec_7491 138_tc_306 b the treaty article of the treaty titled students trainees researchers provides as follows an individual who is a resident of a contracting state at the beginning of his visit to the other contracting state and who is temporarily present in that other state for the primary purpose of c studying or doing research as a recipient of a grant allowance or other similar payments from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other state with respect to payments from abroad for the purpose of his maintenance education study research or training and with respect to the grant allowance or other similar payments the exemption in paragraph shall apply only for such period of time as is ordinarily necessary to complete the study training or research except that no exemption for training or research shall extend for a period exceeding five years this article shall not apply to income from research if such research is undertaken not in the public interest but primarily for the private benefit of a specific person or persons when interpreting a treaty we begin with the text of the treaty and the context in which the written words are used bhutta v commissioner 145_tc_351 citing e airlines inc v floyd 499_us_530 and 457_us_176 the plain meaning of the text of a treaty controls unless its effect is contrary to the intent or expectations of the signatories bhutta v commissioner t c pincite citing 548_us_331 sumitomo shoji am inc u s pincite and 90_tc_802 the two textual issues in dispute are whether petitioner was temporarily present in the united_states for the primary purpose of studying or doing research and whether he was a recipient of a grant allowance or other similar payments we discuss those textual issues infra parts e and f however first we consider an argument raised by respondent based on article of the treaty c whether to apply sec_117 qualified scholarships or related caselaw in construing article article of the treaty provides as regards the application of the convention by a contracting state any term not defined therein shall unless the context otherwise requires or the competent_authorities agree to a common meaning pursuant to the provisions of article mutual_agreement_procedure have the meaning which it has under the laws of that state concerning the taxes to which this convention applies emphasis added under article an undefined term in the treaty is given the meaning it has under u s tax law the phrase grant allowance or other similar payments is not defined by the treaty thus under article the phrase grant allowance or other similar payments is given the meaning it has under u s tax law however neither that phrase nor a remnant thereof grant allowance appears in title_26 or the regulations thereunder because the treaty phrase does not appear in u s tax law we are unable to discern or apply the meaning of that phrase under u s tax law in construing article respondent does not contend that the treaty draftspersons intended to mean scholarship when they used the broader phrase grant allowance or similar payment respondent contends however that we should consider the definition of scholarship in sec_117 qualified scholarships in construing grant allowance or other similar payments under sec_117 qualified scholarships are excluded from gross_income sec_117 defines qualified_scholarship as follows the term qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 uses the word grant in defining qualified_scholarship but sec_117 does not define grant or use the additional words in the phrase at issue here allowance or other similar payments that broaden the scope of article beyond a grant under caselaw established before the enactment of sec_117 in its present form the supreme court said that scholarships are paid on a no-strings basis 394_us_741 a grant however may as with the prfr and sir grants at issue here be provided specifically to undertake specific research proposed by the grantee if a grant is made to fund specific research then upon the award of the grant the recipient of that grant would reasonably be expected to conduct that research thus unlike scholarships some grants may come with strings and the term grant includes at least some arrangements unlike scholarships as described by the supreme court in bingler because u s tax law does not use or provide a meaning of the treaty phrase at issue grant allowance or other similar payments article does not direct us to apply u s law in construing that phrase d whether petitioner was temporarily present in the united_states for the primary purpose of studying or doing research as stated above the two textual issues in dispute are whether petitioner was temporarily present for the primary purpose of studying or doing 3like the current verison of sec_117 its predecessor did not include much less define the treaty phrase at issue here neither did the supreme court thus by its terms article does not cause us to consider 394_us_741 in deciding the meaning of grant allowance or other similar payments research and whether he was a recipient of a grant allowance or other similar payments we next consider whether petitioner was temporarily present in the united_states for the primary purpose of studying or doing research petitioner was admitted to a ph d program five months after he arrived in the united_states in and he remained in that program for more than five years until he was granted permanent resident status in this chronology shows that petitioner was engaged in study and research during almost all of the time he was in the united_states before becoming a permanent resident respondent contends that petitioner’s primary purpose is determined by his initial purpose when he came to the united_states in respondent points out that upon petitioner’s entry to the united_states in date petitioner’s visa status was j-2 as the dependent spouse of his wife and that even though he was admitted to a ph d program in date his visa status did not change to f-1 for students until date we disagree that the primary purpose of petitioner’s stay in the united_states from until can be learned solely by considering his intent when he arrived here or the range of activities allowed under his original j-2 visa instead to consider his primary purpose we will consider all of the facts and circumstances relating to his activities during the more than five years he was a temporary u s resident see bhutta v commissioner t c pincite stating that the court examines the entire record and considers all of the relevant facts and circumstances to discern a taxpayer’s primary purpose in coming to the united_states we conclude that petitioner’s primary purpose during his period of temporary residence in the united_states was to study and perform research the record shows that his primary purpose during those years for purposes of article was study and research e whether petitioner received a grant allowance or other similar payments the other textual issue in dispute is whether petitioner received a grant allowance or other similar payments in whether payments under the prfr and sir programs are grants allowances or similar payments respondent contends that neither prfr grants nor sir grants are grants allowances or similar payments in construing a treaty the court gives the language its ordinary meaning in the context of the treaty unless a more restricted sense is clearly intended see am air liquide inc subs v commissioner 116_tc_23 citing de 133_us_258 grant has been broadly defined as an amount of funds given for a specific purpose see american heritage dictionary 4th ed we see no reason based on article to narrow this definition particularly because the drafters of article included grant in the broader phrase allowance or other similar payments respondent has provided no persuasive reason for us to conclude that the payments petitioner received under the prfr and sir programs were not grants allowances or other similar payments whether petitioner received a grant allowance or similar payment respondent argues that professor cushman not petitioner was the recipient of the prfr and sir grants and that because he was a salaried employee petitioner did not receive grants respondent points out that purdue disburses funding for prfr and sir grants in part to assist purdue faculty that professor cushman signed the applications for the prfr and sir grants that petitioner could not have applied for them on his own that the award letter for the prfr grant was issued to professor cushman that professor cushman benefited from supervising a research assistant and that petitioner received a salary we disagree with respondent’s contention that petitioner did not receive the prfr and sir grants whatever role professor cushman had in obtaining the grants and whatever benefits he received from supervising a research assistant the grants were paid to petitioner to fund his work on his research proposals article provides no support for respondent’s contention that a grant may not be paid as a salary or that a grantee may not be an employee we conclude that petitioner was the recipient of the prfr and sir grants for purposes of article f whether petitioner fails to qualify under article because he was not a resident of the russian federation immediately before he was present in the united_states as a student respondent contends that petitioner is not eligible under article because he was not a resident of the russian federation immediately before he became a student in we disagree as discussed next it appears that respondent’s argument embellishes two separate phrases in article article provides in pertinent part that a n individual who is a resident of a contracting state at the beginning of his visit to the other contracting state and who is temporarily present in that other state for the primary purpose of c studying or doing research shall be exempt from tax by that other state article does not say that to qualify an individual must be a resident of the other contracting state immediately before becoming a u s student expressed in terms of the facts of this case article requires petitioner to have been a resident of the russian federation at the beginning of his visit to the united_states petitioner clearly was a resident of the russian federation when he came to united_states in date therefore petitioner does not fail to qualify because of this provision article also requires petitioner to have been temporarily present in the united_states for the primary purpose of studying or doing research petitioner was temporarily present in the united_states from date through the tax_year at issue and his primary purpose for being in the united_states from fall through was to study or do research petitioner did not become a permanent resident until he received a green card on date therefore petitioner does not fail to qualify under article because of this requirement respondent points out the definition of resident in sec_7701 and that days spent in the united_states as a student are generally disregarded in counting the length of time a noncitizen is a u s resident in deciding petitioner’s eligibility under article we need not consider petitioner’s status as a u s resident for two reasons first respondent points out that the result of this case is not affected by whether petitioner is a u s resident second while article requires petitioner to have been a resident of the russian federation before coming to the united_states it does not refer to petitioner’s status as a u s resident instead to qualify under article it requires petitioner to have been temporarily present in the united_states thus our application of article is not affected by the definition of u s resident in sec_7701 g conclusion approximately of petitioner’s stipend paid during was funded through the prfr and sir grants and is excludible from u s tax under article the parties agree that the remaining of his salary is taxable to petitioner to reflect the foregoing decision will be entered under rule
